Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action are not repeated below are withdrawn based upon the amendments, perfection of priority and statements under 102(b)(1)(A).  Responses to the arguments of the applicant are presented after the first rejection to which they are directed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,6,8-17 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kurakawa et al. 20150132606, in view of Tabata 20130095348 and Sugiwara et al. JP 2016-138312.
Kurakawa et al. 20150132606 in example 9-3 teaches an optical recording medium including a polycarbonate substrate with a 5 nm Nb2O3 dielectric layer, a 33 nm W31Mn23Zn46 –oxide recording layer, and a 10 nm Nb2O3 dielectric layer. Example 9-6 teaches an optical recording medium including a polycarbonate substrate with a 5 nm TiO2 dielectric layer, a 33 nm W31Mn23Zn46 –oxide recording layer, and a 10 nm TiO2 dielectric layer [043-0449].  Example 4-3 teaches an optical recording medium including a polycarbonate substrate with a 5 nm ITO dielectric layer, a 40 nm W30Mn18Cu8Zn44 –oxide recording layer, and a 10 nm ITO dielectric layer.  The addition of Bi or Cu the bottom value of the i-MLSE is not reduced and the power 30Mn18Cu8Zn44 –oxide recording layer between ITO dielectric layers [0225-0236].  The recording layer is a complex oxide of Mn and at least one other metal oxide selected form the group of Sn, Zn, Bi, Ge, Co, W, Cu, Al. or the group of Sn, Zn, Bi, Ge, Co, W, Cu, Al, In, Ag, Pd, Ga, Te, V, Si, Ta, Cr and Tb [0096-0099].  MnOx-WO3-ZnO optical disks with Zr, Al, Ta, Mo, Si, Mg, Hf, V, Ti, Sb or Te were formed including example 7-9 W28.8Mn22.8Ti5.2Zn43.2 –oxide recording layer [0379-0417].  Useful dielectric layers are oxides, nitride, carbides or sulfides, where oxides of In, Zn, Sn, Al, Si, Ge, Ti, Ga, Ta, Nb, Hf, Zr, Cr, Bi and Mg.  Examples of these include SIZ, SCZ, ITO, ICO (indium cerium oxide), IGO, IGZO, TTO (tin-tantalum oxide), TiO2-SiO2, and the like [0100-0102]. Target can be metals when oxygen is present in the sputtering gas [0129-0131]. The figures show multiple recording layers.
Tabata 20130095348 teaches in examples 2-3 to 2-5 W-Cu-O recording layers with W content of 23-50 at% and Cu content of 77-50 at% .  Examples 3-1 to 3-4 teach Mo-Cu-O recording layers with Mo content of 4-31 at% and Cu content of 96-69 at% . Examples 4-2 to 4-4 teach W-Mn-O recording layers with 15-55 at% W and 85-45 at% Mn. Examples 7-1 and 7-2 teach W-Cu-Zn-O recording layers with 18.9 to 26.2 at % Zn, 18.6 to 26.6 at% W and 62.5 to 47.2 at% Cu (see table 2, [0180]).  The recording media are formed with SIZ dielectric layers on each side as in examples 1 [0105-0119].  The recording layer is an oxide of W and/or Mo (Metal X) in combination with Cu, Mn, Ni and/or Ag (metal Y). The combination of Cu with Mn, Ni or Ag specifically described.  The ratio of X:Y is preferably 0.25-1.3.  The addition of less than 50 at% Zn (metal Z) is disclosed as being beneficial as it is cheaper and suppresses the degradation of storage stability and allows DC sputtering  [0037-0044,0067]. Useful dielectric layers are 2-SiO2, and the like [0049-0051].  The formation of metal or metal oxide targets for sputtering is disclosed, with the former being used with oxygen sputtering gasses to reactively form the oxide [0058-0067].
Sugiwara et al. JP 2016-138312 (US 20180186699 used in lieu of machine translation) teaches target with 4-40% Mn, 15-60 at% Zn, 4-40 at% W and can include Cu, Mg, Ag, Ru, Ni, Zr, Mo, Sn, Bi, Ge, Co, Al, In, Pd, Ga, Te, V, Si, Ta, Cr and Tb in amounts of 8-70 at% [0039-0071].  The element or their oxides are mixed, sintered and shaped to form the sputtering target [0072-0106]. See the target formed in example 1 having a Mn20W30Zn50 metal content[0108+]. 
With respect to claims 1,2,5,6,8-17 and 28, It would have been obvious to one skilled in the art to modify example 1-2 of Kurakawa et al. 20150132606 by adding 8% of Ta to the W30Mn18Cu8Zn44 –oxide recording layer based upon the direction to adding these at [0097] of Kurakawa et al. 20150132606 and [0039-0071 of Sugiwara et al. JP 2016-138312, replacing the ITO with In2O3-CeO2, Sn2O3-Ta2O5, TiO2-SiO2 based upon the teachings of equivalence at [0102] of Kurakawa et al. 20150132606 and [0049-0051] of Tabata 20130095348 and forming a recording medium with three or more recording layers to increase the storage capacity of the medium as taught at [0077-0079] of Kurakawa et al. 20150132606. 
Alternatively with respect to claims1,2,5,6,8-17 and 28, it would have been obvious to one skilled in the art to modify examples 16 by adding 8% of Ta to the W30Mn18Cu8Zn44 –oxide recording layer based upon the direction to adding these at [0097] of Kurakawa et al. 20150132606 and [0039-0071 of Sugiwara et al. JP 2016-138312, adding oxides, nitride or carbides of Bi, Ta and/or W to the ITO based upon the teachings of equivalence at [0102] of 
With respect to claims  1,2,5,6,8-17 and 29 would have been obvious to one skilled in the art to modify the optical recording medium recording media 9-6 of Kurakawa et al. 20150132606   which use Nb2O3 or TiO2 dielectric layers using the W28.8Mn22.8Ti5.2Zn43.2 recording layer of example 7-9 with 8-22.8 at% Cu to based upon the teachings at [0039-007] of Sugiwara et al. JP 2016-138312 with a reasonable expectation of success based upon the disclosure of Cu addition at [0379-0417] of Tsuchino et al. WO 2016/129237 and the equivalence of W and Mo established in Tabata 20130095348 and to form these by reactive sputtering as discussed in the references.  Further it would have been obvious to form the media using reactive sputtering with a target having the metal composition of the unoxidized recording layer and/or to use of the dielectric layers such as Nb2O3, TiO2,ICO (In2O3-CeO2) or TTO (SnO2-Ta2O5) or TiO2-SiO2 disclosed as equivalent to SIZ at [0100-0102] of Kurakawa et al. 20150132606. 
	Further, it would have been obvious to form the dielectric with carbides of the elements in addition to the oxides based upon the disclosure at [0100] of Kurakawa et al. 20150132606.
	In the response of 3/25/2021, the applicant argues that the recording layers resulting from the modifications of the prior art asserted in the statements of obviousness.  The examiner points out that the W28.8Mn22.8Ti5.2Zn43.2 recording layer of example 7-9 with 8-22.8 at% Cu in the previous officer action included all of the elements.  Clearly, Cu is described as an additive in Kurakawa et al. 20150132606 at [0097], but useful amount are not specified.  It would have been .  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,5,6,8-17 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10438627. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 10438627 recite an optical recording medium with a plurality of layers (claim 1) where the recording layer is a W-O based recording layer which includes Cu, Mn, Zn and Ta (claim 4) and the dielectric layers are ITO (claim 1) with oxides of Si, Zr, Ta, Ti and/or Bi (claim 3). 
. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        April 1, 2021